Exhibit 10.2 THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT THIS THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT dated as of June 21, 2013 (the “ Agreement ”) is entered into among Aegion Corporation (as successor to Insituform Technologies, LLC, f/k/a Insituform Technologies, Inc.), a Delaware corporation (the “ Borrower ”), the Guarantors, the Lenders and Bank of America, N.A., as Administrative Agent. All capitalized terms used herein and not otherwise defined herein shall have the meanings given to such terms in the Credit Agreement (as defined below). RECITALS WHEREAS, the Borrower, the Guarantors, the Lenders and Bank of America, N.A., as Administrative Agent entered into that certain Credit Agreement dated as of August 31, 2011 (as amended and modified from time to time, the “ Credit Agreement ”); WHEREAS, the Borrower has informed the Administrative Agent and the Lenders that it intends to acquire all of the Equity Interests of General Energy Services, a California corporation, Brinderson, L.P., a California limited partnership and Brinderson Constructors, Inc., a California corporation for aggregate consideration not to exceed $150,000,000 plus or minus target working capital adjustments (the “ Acquisition Transaction ”); WHEREAS, the Borrower has requested that the Lenders (a) permit the Borrower to consummate the Acquisition Transaction notwithstanding the fact that the Borrower would not be in compliance with the limitations on Acquisitions contained in clause (viii) of the definition of Permitted Acquisitions in Section 1.01 of the Credit Agreement after giving effect to the Acquisition Transaction and (b) amend the Credit Agreement as set forth below; NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.
